Exhibit 10.65

June 13, 2008

John P. McLaughlin

[Address]

Re:    Separation and Consulting Agreement

Dear John:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Anesiva, Inc. (the “Company”) is offering to you to aid in
your employment transition.

1. Separation. Your employment will terminate on June 13, 2008 (the “Separation
Date”). You agree to resign as an employee, officer, and director of the Company
pursuant to a letter of resignation (a form of which is attached as Exhibit A)
that you agree to execute with this Agreement.

2. Accrued Salary and Vacation. On the first business day following the
Separation Date, the Company will pay you all accrued salary, and all accrued
and unused vacation earned through the Separation Date, subject to standard
payroll deductions and withholdings. You are entitled to these payments whether
or not you sign this Agreement.

3. Severance Payment. Pursuant to that certain offer letter agreement between
you and Caber Corporation dated November 29, 1999 (the “Employment Agreement”, a
copy of which is attached hereto as Exhibit B), the Company will pay you
severance in the amount of $218,000, less payroll withholding and deductions
(“Severance Payment”), an amount equal to six (6) months of your current base
salary. The Severance Payment will be paid to you in a lump sum on the
Separation Date. You are entitled to the Severance Payment whether or not you
sign this Agreement. You hereby acknowledge that your receipt of the Severance
Payment will satisfy the Company’s obligation to pay you severance pursuant to
the Employment Agreement.

4. Health Care Coverage. Provided that you timely elect to continue health care
coverage under the Company’s plan pursuant to COBRA, then in accordance with the
Employment Agreement the Company will pay your COBRA premiums for six (6) months
of coverage, through December 31, 2008 (“COBRA Premiums”). You hereby
acknowledge that payment of COBRA Premiums through December 31, 2008 will
satisfy the Company’s obligation to pay continued health insurance pursuant to
the Employment Agreement. In addition, as part of this Agreement, the Company
agrees to pay COBRA Premiums for up to an additional six (6) months, through
June 30, 2009. The Company’s obligation to pay COBRA Premiums under this
paragraph, however, will cease upon your becoming eligible after December 31,
2008 for other health insurance benefits at the expense of a new employer. You
agree to notify the Company immediately, in writing, upon your acceptance of
full time employment after December 31, 2008 and before June 30, 2009.

5. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive from the Company any additional
compensation, including but not limited to salary or bonuses, severance or
employee benefits after the Separation Date.

6. Consulting Agreement. In exchange for your entering into and complying with
this Agreement, the Company agrees to retain you as a consultant under the terms
specified below. The consulting relationship will commence on the Effective Date
(as defined in paragraph 15(e) below) and continue for one (1) year from the
Effective Date (“Consulting Period”), unless terminated earlier by either you or
by the Company with cause, in each case upon five (5) days’ written notice to
the other party.

 



--------------------------------------------------------------------------------

(a) Consulting Services. You agree to provide consulting services to the Company
in any area of your expertise upon request by the Chief Executive Officer
(“CEO”) of the Company. During the Consulting Period, you will report directly
to the CEO, or as otherwise specified by the CEO. You agree to exercise the
highest degree of professionalism and utilize your expertise and creative
talents in performing these services. You agree to make yourself available to
perform such consulting services throughout the Consulting Period, up to a
maximum of thirty (30) hours per month. You will not be required to report to
the Company’s offices during the Consulting Period, except as specifically
requested by the Company. You agree that, during the Consulting Period, you will
not enter or use the Company’s offices except as requested by the Company.

(b) Independent Contractor Relationship. Your relationship with the Company will
be that of an independent contractor, and nothing in this Agreement is intended
to, or should be construed to, create a partnership, agency, joint venture or
employment relationship after the Separation Date. You will not be entitled to
any of the benefits which the Company may make available to its employees,
including, but not limited to, group health or life insurance, profit-sharing or
retirement benefits.

(c) Consulting Fees. Provided that you remain in compliance with this Agreement,
you will be paid consulting fees in the amount of $18,166.66 per month
(“Consulting Fees”), which will be payable after the Effective Date, on the last
business day of each month of the Consulting Period.

(i) Stock Option Vesting. You acknowledge that the end of the Consulting Period
constitutes the termination of your continuous service to the Company for
purposes of your Stock Option Agreements and Restricted Stock Agreements as
follows:

(1) Grant number 00001404 dated February 7, 2008;

(2) Grant number 00001181 dated March 29, 2007;

(3) Grant number 00001183 dated March 29, 2007;

(4) Grant number 00001002 dated May 10, 2006;

(5) Grant number 00000882 dated November 10, 2006;

(6) Grant number 00000763 dated April 28, 2005;

(7) Grant number 00000485 dated November 19, 2004

(8) Grant number 00000256 dated November 19, 2003;

(9) Grant number 00000164 dated April 2, 2002; and

(10) Grant number 00000005 dated January 1, 2000.

Vesting of the foregoing grants will be as set forth under the terms of your
stock option and restricted stock grants; provided, however, that those options
under grant number 00001404 that remain unvested as of the Effective Date shall
vest at a rate of 6,250 per month during the Consulting Period. Under the terms
of your stock option grants, you will have three months following the
termination of your continuous service to exercise your stock options. The
foregoing options will cease being incentive stock options under section 422 of
the Internal Revenue Code due to the extension of your vesting period beyond
your employment termination.

(d) Limitations on Authority. You will have no responsibilities or authority as
a consultant to the Company other than as provided above. After the Separation
Date, you will have no authority to bind the Company to any contractual
obligations, whether written, oral or implied, except with the written
authorization of



--------------------------------------------------------------------------------

the CEO. You agree that after the Separation Date, you will not represent or
purport to represent the Company in any manner whatsoever to any third party
unless authorized to do so in writing by the Company.

(e) Other Work Activities. Throughout the Consulting Period, you retain the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company. The Company will make reasonable
arrangements to enable you to perform your work for the Company at such times
and in such a manner so that it will not interfere with other activities in
which you may engage. In order to protect the trade secrets and confidential and
proprietary information of the Company, you agree that, during the Consulting
Period, you will notify the Company, in writing, before you obtain competitive
employment, perform competitive work for any business entity, or engage in any
other work activity that is competitive with the Company. If you engage in such
competitive activity without the Company’s express written consent, or otherwise
materially breach this Agreement, then (in addition to any other rights and
remedies available to the Company at law, in equity or by contract) the
Company’s obligation to pay you Consulting Fees, and after December 31, 2008 its
obligation to pay your COBRA Premiums, will cease immediately, and you will not
receive further stock option vesting.

(f) No Conflicting Interests. You agree that during the Consulting Period, you
shall not directly or indirectly own, manage, operate, conduct, control, be
employed by or be connected in any manner with the ownership, management,
operation or control of any business that competes with the Company, provided,
however, that the foregoing shall not be deemed to prohibit your ownership of
stock in any publicly owned company so long as such ownership, directly or
indirectly, does not exceed two percent (2%) of the total outstanding stock of
such publicly owned company.

7. Expense Reimbursements. You agree that, within ten (10) business days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice. The Company will
reimburse you for documented business expenses incurred during the Consulting
Period, pursuant to its regular business practice, provided that these expenses
have been pre-approved by the CEO in writing.

8. Return of Company Property. On the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, training materials,
computer-recorded information, tangible property including, but not limited to,
computers, credit cards, entry cards, identification badges and keys; and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). You may retain such
documents, property, and materials during the Consulting Period only to the
extent approved in writing by the Company and you shall return them immediately
upon written request from the Company.

9. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Employee Proprietary Information and Inventions Agreement
both during and after the Consulting Period. You agree not to use or disclose
any confidential or proprietary information of the Company without prior written
authorization from a duly authorized representative of the Company.

10. Nonsolicitation. You agree that for one (1) year following the Consulting
Period you will not, either directly or through others, solicit or attempt to
solicit any employee, consultant, or independent contractor of the Company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity.

11. Nondisparagement. You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.

 



--------------------------------------------------------------------------------

12. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) the parties may disclose this Agreement in
confidence to their respective attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) the Company may disclose this Agreement as necessary
to fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you will not disclose the provisions
of this Agreement to any current or former Company employee or any other Company
personnel.

13. Arbitration. To aid in the rapid and economical resolution of any disputes
which may arise under this Agreement, you and the Company agree that any and all
claims, disputes or controversies of any nature whatsoever arising from or
regarding the interpretation, performance, negotiation, execution, enforcement
or breach of this Agreement shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in San Francisco, California, under JAMS’
then-applicable rules for employment disputes. The parties acknowledge that by
agreeing to this arbitration procedure, they waive the right to resolve any such
dispute through a trial by jury, judge or administrative proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based.
Nothing in this arbitration agreement is intended, nor shall be construed, to
prohibit you from filing administrative charges with the federal Equal
Employment Opportunity Commission, state fair employment practices agencies, the
National Labor Relations Board or from participating in any related
administrative investigations. Nothing in this Agreement shall prevent either
you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. You may be
represented by your own attorney, at your expense. The Company will pay all JAMS
administrative fees for the arbitration proceedings in excess of those which
would be required if the dispute were decided in a court of law.

14. General Release. In exchange for the Consulting Period, Consulting Fees,
COBRA Premiums, stock option vesting and other consideration provided to you by
this Agreement that you are not otherwise entitled to receive, you hereby
generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to your signing this Agreement. This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to your employment with the Company or the termination of that
employment; (b) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; claims under the Employment Agreement; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended), provided that you are not releasing any
claim that cannot be waived under applicable state or federal law, and you are
not releasing any rights that you have to be indemnified (including any right to
reimbursement of expenses) arising under applicable law, the certificate of
incorporation or by-laws (or similar constituent documents of the Company), any
indemnification agreement between you and the Company, or any directors’ and
officers’ liability insurance policy of the Company. Notwithstanding the
foregoing, nothing in this Agreement shall prevent you from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission or the California Department of Fair Employment and Housing, except
that you acknowledge and agree that you shall not recover any monetary benefits
in connection with any such claim, charge or proceeding with regard to any claim
released herein.

 



--------------------------------------------------------------------------------

15. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”). You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that:
(a) your ADEA Waiver does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement; (c) you have twenty-one (21) days to consider this
Agreement (although you may choose to voluntarily sign it sooner); (d) you have
seven (7) days following the date you sign this Agreement to revoke the ADEA
Waiver; and (e) the ADEA Waiver will not be effective until the date upon which
the revocation period has expired unexercised, which will be the eighth day
after you sign this Agreement (“Effective Date”). Nevertheless, your general
release of claims, except for the ADEA Waiver, is effective immediately, and not
revocable.

16. Waiver. In giving the release herein, which includes claims which may be
unknown to you at present, you acknowledge that you have read and understand
Section 1542 of the California Civil Code, which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor. (California Civil Code section 1542)

You hereby expressly waive and relinquish all rights and benefits under that
section and any law or legal principle of similar effect in any jurisdiction
with respect to the release of unknown and unsuspected claims granted in this
Agreement.

17. Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.

18. Press Release and Inquiries. You and the Company shall mutually agree on
language contained in any publicly issued statement announcing your resignation
as an employee, officer, and director of the Company. If asked by Company
employees, the Company shall say only that you left the Company on good terms
and took on an advisory role to the Company and the CEO. The Company and you
shall say only that you left the Company on good terms and took on an advisory
role to the Company and the CEO.

19. Deferred Compensation and Section 409A Compliance. For purposes of
Section 409A of the Internal Revenue Code (“Section 409A”), (a) each of the cash
payments pursuant to Sections 3 and 6(c)(i) shall be regarded as a separate
“payment” for purposes of Section 1.409A-2(b)(2)(i) of the Treasury Regulations,
(b) all such cash payments shall be considered to satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A provided
under Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) of the Treasury
Regulations, (c) any of such cash payments that is not considered to satisfy
such exemptions shall be considered to have been delayed by six (6) months from
the Separation Date, and, accordingly, (d) all such cash payments shall be
considered either to be exempt from Section 409A or to be compliant with its
requirements. Moreover, the payment of COBRA Premiums pursuant to Section 4
shall be considered to satisfy the exemption from the application of
Section 409A provided under Section 1.409A-1(b)(9)(v) of the Treasury
Regulations.

20. Entire Agreement. This Agreement, including Exhibits A and B, and the
Proprietary Information and Inventions Agreement, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to the subject matter hereof. It supersedes any and all
other agreements entered into by and between you and the Company. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein. It may not be modified except in a
writing signed by you and the CEO. You acknowledge that you have carefully read
this Agreement, have been afforded the opportunity to be advised of its meaning
and consequences by your attorney, and signed the same of your free will.

 



--------------------------------------------------------------------------------

21. Attorneys’ Fees. If either you or the Company brings any action to enforce
rights under this Agreement, the party successful in enforcing this Agreement
shall be entitled to recover reasonable attorneys’ fees and costs incurred by
that party in connection with such action.

22. Successors and Assigns. This Agreement will bind the heirs, personal
representatives, successors, assigns, executors and administrators of each
party, and will inure to the benefit of each party, its heirs, successors and
assigns.

23. Applicable Law. This Agreement will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.

24. Severability. If a court of competent jurisdiction or the arbitrator
determines that any term or provision of this Agreement is invalid or
unenforceable, in whole or in part, then the remaining terms and provisions
hereof will be unimpaired. The court or arbitrator will then have the authority
to modify or replace the invalid or unenforceable term or provision with a valid
and enforceable term or provision that most accurately represents the parties’
intention with respect to the invalid or unenforceable term or provision.

25. Counterparts. This Agreement may be executed in two counterparts, each of
which will be deemed an original, all of which together constitutes one and the
same instrument. Facsimile signatures are as effective as original signatures.

If this Agreement is acceptable to you, please sign below and on Exhibit A and
return the originals of both to me.

I wish you luck in your future endeavors.

Sincerely,

ANESIVA, INC.

 

By:

  /s/ PATRICK BRODERICK   Patrick Broderick

 

Exhibit A -

  Letter of Resignation

Exhibit B -

  Employment Agreement

UNDERSTOOD AND AGREED:

 

/s/ JOHN P. MCLAUGHLIN John P. McLaughlin

Date: June 13, 2008

 



--------------------------------------------------------------------------------

EXHIBIT A

To: Chairman of the Board, Anesiva, Inc.

I hereby tender my resignation as an employee, officer and director of Anesiva,
Inc., effective as of June 13 , 2008.

 

/S/ JOHN P. MCLAUGHLIN John P. McLaughlin

 

Date:    June 13, 2008

 



--------------------------------------------------------------------------------

EXHIBIT B

Caber Corporation Employment Agreement

Caber Corporation

810 Mesa Court Palo Alto, CA 94306

Tel 650-949-3222 Fax 650-949-3222

November 29, 1999

John P. McLaughlin

c/o Corgentech Inc.

Dear John:

On behalf of Caber Corporation (“Caber” or “Company”), the Board of Directors
and the founders of Caber, I am pleased to offer you the position of President
and Chief Executive Officer. In this capacity, you will also serve on the Board
of Directors. The terms of your employment offer, which we have discussed, are
specified in the enclosed Term Sheet.

We anticipate that your employment start date will be on or about January 3,
1999. We appreciate your willingness to be available prior to this time to
participate in important Company activities.

John, your leadership and strategic vision will be highly valued in developing
and executing the Company’s business plan and in creating shareholder value. As
you know, Caber has a clinical trial on its lead product in process and is
accessing another significant market opportunity. Your efforts will be vital in
integrating these activities into a coherent strategy for the Company and in
recruiting key management team members.

Caber is an “at-will” employer which means that you or the Company may terminate
your employment at any time, with or without cause and without notice.
Provisions for compensation continuance under certain circumstances of
termination are contained in the Term Sheet. You will be required to execute the
Company’s standard agreements prior to commencement of your employment,
including the At-Will Employment Agreement, the Propriety Information and
Inventions Agreement, and the Mutual Agreement to Arbitrate Claims. By
acceptance of this offer, you are also representing that you are not prevented
from so doing under the terms of any non-compete agreement and that you are not
a party to any litigation that would interfere with your ability to serve as
President and CEO of Caber.

All of us associated with Caber are very enthusiastic about working with you and
building a major new molecular biology/device company in the years ahead.

Sincerely,

 

/s/ JOEL L. BLANK

Joel L. Blank, Ph.D.

Founding President and CEO

       Attachment        Accepted By:        /s/ JOHN P. MCLAUGHLIN       
12/2/99 John McLaughlin        Date

 



--------------------------------------------------------------------------------

John McLaughlin

Caber Corporation

Term Sheet

 

Position:

President and Chief Executive Officer

 

Board of Directors:

Concurrent with the commencement of employment, the CEO will be elected to the
Company’s Board of Directors.

 

Duties:

CEO will devote substantially all his time and attention to the business of the
Company. The CEO will be permitted to serve on the Board of Directors of outside
companies subject to Caber Board approval, which will not be unreasonably
withheld.

 

Location:

San Francisco Bay Area, California

 

Term:

At will, beginning with commencement of employment.

 

Base Compensation:

$250,000 per year paid in accordance with Company policy.

 

Benefits:

Eligible to participate in and to receive full benefits under the Company’s
program, which shall include healthcare insurance, life insurance, and short-
and long-term disability.

 

Equity:

The Board of Directors shall grant CEO the right to purchase 1,200,000 common
shares of the Company at the fair market value at the time of the grant, subject
to repurchase agreement as follows: during the first 12 months following
commencement of employment, up to 100% of the shares may be repurchased; at 12
months after commencement of employment up to 75% of the shares may be
repurchased; thereafter, the percentage shall decrease at the rate of
2.0833% per month (75%/36 per month) for the following 36 months.

 

Loan:

Company shall provide a loan to CEO in an amount required to purchase his above
equity at an interest rate of 6%. CEO shall make annual interest-only payments
during the term of the loan. If CEO remains in an executive position with the
Company for 4 years following effective date of this agreement, the loan will be
forgiven. Loan to be repaid upon termination of employment.



--------------------------------------------------------------------------------

Proprietary Information:

Prior to commencement of employment, CEO will sign a proprietary information and
inventions agreement.

 

Change of Control:

If a) the Company is consolidated or merged with or into another corporation
(other than a related corporation) or substantially all of the assets of the
Company are sold and b) the CEO is (i) terminated without cause, or
(ii) effectively terminated through demotion or a substantial reduction in his
responsibilities, or (iii) required to work at a site more than 35 miles from
his worksite prior to the consolidation or sale of assets, then that portion of
the CEO’s common stock still subject to the repurchase options shall be released
from the repurchase options.

 

Severance:

If terminated without cause, six month’s salary to be paid in a lump sum and six
month’s continued health insurance.

 

Termination:

Without cause only upon affirmative vote of  2/3 of the Directors in office,
excluding the CEO. Termination for “cause” means (a) commission of an act that
is determined by the Board of Directors to be fraudulent or dishonest conduct or
a material breach of the Company’s policies, (b) applicable to the Company or
(c) intentional refusal, without proper cause, to substantially perform duties
after a demand for substantial performance has been delivered in writing by the
Board.

 

Co-Investment:

CEO shall have the contractual preemptive right to invest in all subsequent
financings by the Company on the same terms and conditions as other shareholders
and new investors in order to preserve his relative equity ownership and rights
in the Company, so long as he continues to serve as CEO and he is qualified to
invest under appropriate securities laws. This right will terminate upon the
Company’s IPO or sale to a third party or failure to exercise this right on a
prior financing.

 

Other Rights:

CEO shall have the right to participate in registration rights, come along/take
along rights, and buyout options in the event of death, disability or
termination without cause in connection with his shareholdings. These rights
will terminate upon the Company’s IPO or sale to a third party.